

















NEW JERSEY RESOURCES CORPORATION
DIRECTORS' DEFERRED COMPENSATION PLAN
Amended and Restated Effective January 1, 2020




New Jersey Resources Corporation (“NJR” or the "Corporation") hereby amends and
restates its deferral plan (the "Plan") for the purpose of permitting a member
of the Board of Directors of the Corporation (each an "NJR Director") and
members of the Boards of Directors of any and all subsidiaries of the
Corporation (each a “Subsidiary”) who are not employees of NJR or any
Subsidiaries (each a “Subsidiary Director” and, together with NJR Directors,
“Directors”) to elect from time to time to defer the receipt of all or a portion
of (i) the Director's retainer and other fees and (ii) any common stock, par
value $2.50 per share (the “Common Stock”), of the Corporation that the Director
may otherwise receive on settlement of any stock awards, deferred stock,
performance awards, restricted stock units, other stock-based awards and similar
awards (“Awards”) that the Directors may be granted under the New Jersey
Resources Corporation 2017 Stock Award and Incentive Plan (the “Stock Incentive
Plan”) or any similar compensatory plan or arrangement of the Corporation (to
the extent the Committee, as defined below, designates such Awards for deferral
under the Plan). The provisions of this Plan shall apply only to those deferred
amounts that were otherwise to be earned by and paid to the Directors subsequent
to December 31, 2019. The terms of the Plan as in effect prior to this amendment
and restatement shall govern the deferrals of retainers and other fees earned by
and paid to the Directors prior to January 1, 2020. This amendment and
restatement of the Plan is to comply with the requirements of Internal Revenue
Code Section 409A and applicable guidance issued thereunder (collectively “Code
Section 409A”) and is to be effective January 1, 2020.


Section 1.    Initial Deferral Elections.


a.    Election to Defer. A Director may irrevocably elect to defer (an “Initial
Deferral Election”) the receipt of all or a portion of the fees, including,
without limitation, any retainer, meeting fee or committee meeting fee ("Fees"),
that the Director will become entitled to receive for services as a member of
the NJR Board of Directors for a given Plan Year (as defined below) or for
services as a Subsidiary Director for a given Plan Year. An Initial Deferral
Election shall remain valid with respect to Fees earned in succeeding Plan Years
until revoked or revised by the Director in compliance with the deadlines and
other provisions of the Plan.


A Director also may irrevocably elect to defer pursuant to an Initial Deferral
Election the receipt of shares of Common Stock otherwise issuable upon
settlement of any such Awards granted to the Director (“Award Shares”) in a
given Plan Year for services as a member of the NJR Board of Directors for a
given Plan Year or for services as a Subsidiary Director for a given Plan Year.
For purposes of the Plan, Awards refer to an Award granted under the Stock
Incentive Plan, as amended, or any similar compensatory plan or arrangement of
the Corporation of the right to receive shares of Common Stock and, if
applicable, dividend equivalents on such shares of Common Stock, pursuant to the
terms of the Award. Any dividend equivalents payable with respect to the
Director’s Awards





--------------------------------------------------------------------------------





will be subject to the Director’s election the same as the related Common Stock
issuable under such Awards.


b.    Election of Deferral Period. A Director who elects to defer receipt of all
or a portion of the Director's Fees or Award Shares for a given Plan Year shall
also elect whether the deferred Fees or Award Shares are to be paid, or commence
to be paid,


(i)    during January of the fifth year following the calendar year in which the
deferred Fees would otherwise have been paid to the Director and in which the
related Awards were granted to the Director;


(ii)    on the first day of the second month of the calendar quarter following
the calendar quarter in which the Director’s Separation from Service occurs; or


(iii)    the earlier of clause (i) or clause (ii) above.


Initial Deferral Elections applicable to Fees payable, or Awards granted, in
different Plan Years may specify different times and forms of payment. If the
Director does not make an election under this Section 1(b) with respect to the
time of payment of his deferred Fees or Award Shares for a given Plan Year, the
Director's deferred Fees for that Plan Year, and Award Shares payable under
Awards granted in that Plan Year, shall be paid on the first day of the calendar
quarter following the calendar quarter in which the Director’s Separation from
Service occurs.


A Separation from Service occurs when the Director ceases to be a member of the
Board of the Corporation and any Board of an Affiliate (which includes any
entity required to be treated as the Corporation under Code Section 409A). A
Separation from Service shall also occur when it is reasonably anticipated that
the level of bona fide services the Director will perform after that date as a
member of the Board of the Corporation and any Board of an Affiliate will
permanently decrease to less than 50% of the average level of bona fide services
performed as a member of the Board of the Corporation and any Board of an
Affiliate over the immediately preceding thirty-six (36) month period.


The Deferral Period for Fees is the period beginning on the date the deferred
Fees would otherwise have been paid to the Director and ending on the date the
deferred Fees are to be paid, or commence to be paid, pursuant to the Director's
election under this Section 1(b). The Deferral Period for Award Shares is the
period beginning on the date the deferred Award Shares would otherwise have been
issued to the Director and ending on the date the deferred Award Shares are to
be paid, or commence to be paid, pursuant to the Director’s election under this
Section 1(b).


c.    Election of Method of Payment of Deferred Fees and Award Shares. A
Director who elects to defer the receipt of all or a portion of the Director's
Fees or Award Shares for a given Plan Year shall also elect whether the deferred
Fees or Award Shares are to be paid, subject to Section 3,


(i)    in a single sum payment at the end of the Deferral Period, or


(ii)    in the number of annual installments elected by the Director (but not
more than 5) with such installments commencing at the end of the Deferral
Period. The amount of each such installment shall be equal to the amount
credited to the Director’s Deferred Fee Account (as defined in Section 2 below)
or Deferred Award Share Account (as defined in Section 2 below), as applicable),
on the day next preceding the date of payment of the





--------------------------------------------------------------------------------





installment, divided by the number of installments remaining to be paid. The
unpaid portion of the Director's deferred Fees or deferred Award Shares shall
continue to be adjusted, as provided in Section 2, during the period that the
Director is receiving such installment payments. For the purposes of Code
Section 409A, the entitlement to a series of installment payments will be
treated as the entitlement to a single payment.


A Director shall also elect the form and number of installments of payments to
be paid in the case of Disability. “Disability” shall mean that the Director is
considered disabled as defined by the Social Security Administration. If a
Director does not make an election under this Section 1(c) with respect to the
method of payment of his deferred Fees or deferred Award Shares for a given Plan
Year, the Director's deferred Fees for that Plan Year, and deferred Award Shares
to be issued under Awards granted in that Plan Year, shall be paid in the same
manner as the Director's deferred Fees or deferred Award Shares for the next
preceding Plan Year with respect to which the Director made an election as to
the method of payment. If the Director has not previously elected to defer Fees
or Award Shares, or has not previously elected the method of payment of his
deferred Fees or deferred Award Shares, the Director's deferred Fees and
deferred Award Shares shall be paid in a single sum payment after the end of the
Deferral Period for such deferred Fees or deferred Award Shares.


d.    Time and Manner of Elections. A Director's elections shall be made by
filing a written notice with the Corporate Secretary of the Corporation (the
"Secretary") on the form prescribed by the Secretary for this purpose. The
elections with respect to the deferral of the Director's Fees for a given Plan
Year or of the Director’s Award Shares issuable under Awards granted within a
given Plan Year, shall be made no later than December 31st of the preceding Plan
Year; provided, however, that for the Plan Year in which an individual first
becomes a Director or, in the case of Subsidiary Directors, such Directors first
become eligible to participate in the Plan, the Director may make the elections
with respect to Fees for such Plan Year to be earned after such elections are
made within 30 days after first becoming a Director or first becoming eligible
to participate. However, if, as of the date the Director first becomes eligible
to participate in the Plan, the Director has been eligible to participate in the
Plan or any other nonqualified deferred compensation account balance plans
sponsored by the Corporation or an affiliate (as required under Code Section
409A) within the 24 months preceding his eligibility date, then such election
shall apply to Fees earned beginning on January 1st of the following Plan Year.
A Director may not elect to defer Award Shares issuable under Awards granted in
the first Plan Year in which the individual becomes a Director or, in the case
of Subsidiary Directors, such Director first becomes eligible to participate in
the Plan, unless the election is made no later than December 31st of the
preceding Plan Year. An Initial Deferral Election, if submitted to the Committee
earlier than the dates specified above, may be changed by the Director at any
time prior to the date specified above.


Section 2.    Subsequent Deferral Elections. The Committee may, in its sole
discretion, permit participating Directors to submit additional deferral
elections with respect to amounts previously subject to an Initial Deferral
Election in order to delay, but not to accelerate, a payment, or to change the
form of or number of installments elected with respect to, the payment of an
amount of deferred Fees or deferred Award Shares (a “Subsequent Deferral
Election”), but if, and only if, the following conditions are satisfied: (i) the
Subsequent Deferral Election must not take effect until 12 months after the date
on which it is made, (ii) in the case of a payment other than a payment
attributable to the Director’s death, the Subsequent Election further defers the
payment for a period of not less than 5 years from the date such payment would
otherwise have been made, or in the case of installment payments, 5 years from
the date the first installment was scheduled to be paid, and (iii) the
Subsequent





--------------------------------------------------------------------------------





Election is received by the Administrator at least 12 months prior to the date
the payment would otherwise have been made, or in the case of installment
payments, 12 months prior to the date the first installment was scheduled to be
paid.


Section 3.    Administration of the Plan.


a.    Authority. The Nominating and Corporate Governance Committee of the Board
of Directors of the Corporation (hereinafter referred to as “the Committee)
shall administer the Plan in accordance with its terms, and shall have all
powers necessary to accomplish such purpose, including the power and authority
to construe and interpret the Plan, to define the terms used herein, to
prescribe, amend and rescind rules and regulations, agreements, forms, and
notices relating to the administration of the Plan, and to make all other
determinations necessary or advisable for the administration of the Plan. Any
actions of the Committee with respect to the Plan shall be conclusive and
binding upon all persons interested in the Plan. The Committee may appoint
agents and delegate thereto powers and duties under the Plan, except as
otherwise limited by the Plan. The Committee shall not be entitled to act on or
decide any matter relating solely to members or any of their rights or benefits
under the Plan. The Committee shall not receive any special compensation for
serving in this capacity but shall be reimbursed for any reasonable expenses
incurred in connection therewith. No bond or other security need be required of
the Committee in any jurisdiction.


b.    Limitation of Liability. Each member of the Committee shall be entitled
to, in good faith, rely or act upon any report or other information furnished to
him or her by any officer or other employee of the Corporation, the
Corporation's independent certified public accountants, or any executive
compensation consultant, legal counsel, or other professional retained by the
Corporation to assist in the administration of the Plan. To the maximum extent
permitted by law, no member of the Committee, nor any person to whom ministerial
duties have been delegated, shall be liable to any person for any action taken
or omitted in good faith in connection with the interpretation and
administration of the Plan.


c.    Indemnification. To the maximum extent permitted by law, members of the
Committee shall be fully indemnified and protected by the Corporation with
respect to any action taken or omitted in good faith in connection with the
interpretation or administration of the Plan.


d.    Plan Year. The Plan’s books and records and administrative functions shall
be maintained and operated on the basis of a 12-month calendar year commencing
each January 1.


Section 4.    Earnings on Deferred Fees.


a.    Establishment of Deferral Accounts. A Director's deferred Fees for a given
calendar year shall be credited to an account established and maintained to
record such deferred Fees (a "Deferred Fee Account"). Such credit shall be as of
the date such deferred Fees would otherwise have been payable to the Director. A
separate Deferred Fee Account shall be established and maintained for each
calendar year.


A Director’s deferred Award Shares with respect to Awards granted within a given
calendar year shall be credited to an account established and maintained to
record such deferred Award Shares (a “Deferred Award Share Account”). Such
credit shall be as of the date such deferred Award Shares would otherwise have
been issued to the Director. A separate Deferred Award Share Account shall be
established and maintained for each calendar year.







--------------------------------------------------------------------------------





b.    Hypothetical Investment Elections for Deferred Fees. At the time a
Director elects to defer receipt of Fees, the Director shall designate in
writing the portion of such Deferred Fees, stated as a whole percentage, to be
credited to the Interest Account and the portion to be credited to the Stock
Account. Any Deferred Fees to be credited to either such Account shall be
rounded to the nearest whole cent, with amounts equal to or greater than $.005
rounded up and amounts below $.005 rounded down. If a Director fails to elect
how to allocate any Deferred Fees between the two investment accounts, 100% of
such Deferred Fees shall be credited to the Interest Account. By written notice
to the Secretary of the Company, a Director may change the allocation of
Deferred Fees previously credited to the Interest Account to the Stock Account.
Any such election shall be effective as of the first calendar quarter commencing
after receipt of such election. No Director may make any election to change the
way in which amounts previously allocated to the Director's Deferral Account are
deemed invested within six months of the date of the last such election by such
Director to change the way in which such amounts are deemed invested. A Director
may elect to change the way Fees not yet credited to the Director’s Deferred Fee
Account are deemed invested as of the end of any calendar month by written
notice to the Company received prior to the end of such month, and may make up
to three such elections each year.


As of the end of each calendar month, any Deferred Fees credited to the Interest
Account will be credited with interest, at an annual rate equal to (1) the Prime
Rate in effect on the last business day of such month plus two (2) percentage
points, on the average daily balance credited to the account during such month.
The Prime Rate with respect to a calendar month shall be determined by reference
to the Prime Rate listed in the Wall Street Journal as the “base rate on
corporate loans” posted by at least 75% of the nation’s 30 largest banks or, if
at any time such rate is not reported in the Wall Street Journal, such
comparable publicly available measurement of the cost of corporate borrowing as
the NJR Board of Directors shall determine. If more than one Prime Rate is
listed in the Wall Street Journal for a given day, the Prime Rate for that day
shall be the average of such Prime Rates.


c.    Stock Account. Any Deferred Fees allocated to the Stock Account shall be
deemed invested in a number of notional shares of the Company's common stock
(the "Units") equal to the quotient of (i) such Deferred Fees divided by (ii)
the Fair Market Value (defined below) on either the date the Deferred Fees then
being allocated to the Stock Account would otherwise have been paid or such
other date, not later than 90 days thereafter, as may be specified for deemed
investment by the Company (this provision permitting the Company to establish a
quarterly investment date, for convenient and economical administration of the
Plan). Fractional Units shall be credited, but shall be rounded to the nearest
hundredth percentile, with amounts equal to or greater than .005 rounded up and
amounts less than .005 rounded down. Deferred Award Shares shall only be
allocated to the Stock Account and deemed invested in Units equal to the number
of Award Shares, including Award Shares issuable pursuant to dividend
equivalents, on the date the Award Shares would otherwise have been issued. If
the dividend equivalents are to be paid in cash (instead of Award Shares), the
cash dividends will be deemed invested in Units in the same manner as Deferred
Fees. Whenever a dividend other than a dividend payable in the form of shares of
Common Stock is declared with respect to shares of Common Stock, the number of
Units in the Director's Stock Account shall be increased by the number of Units
determined by dividing (i) the product of (A) the number of Units in the
Director's Stock Account on the related dividend record date and (B) the amount
of any cash dividend declared by the Company on a share of Common Stock (or, in
the case of any dividend distributable in property other than Common Stock, the
per share value of such dividend, as determined by the Company for purposes of
income tax reporting) by (ii) the Fair Market Value on the related dividend
payment date. In the case of any dividend declared on Common Stock which is
payable in





--------------------------------------------------------------------------------





shares of Common Stock, the Director's Stock Account shall be increased by the
number of Units equal to the product of (i) the number of Units credited to the
Directors Stock Account on the related dividend record date and (ii) the number
of shares of Common Stock (including any fraction thereof) distributable as a
dividend on a share of Common Stock. In the event of any change in the number or
kind of outstanding shares of Common Stock by reason of any recapitalization,
reorganization, merger, consolidation, stock split or any similar change
affecting such shares, other than a dividend of cash, stock or property as
provided above, the NJR Board of Directors shall make an appropriate adjustment
in the number of Units credited to the Director's Stock Account. For purposes of
this section, "Fair Market Value" on any date shall mean the closing price of a
share of Common Stock on such date as reported in the principal consolidated
transaction reporting system on which the Common Stock is principally traded.


d.    Distribution from Accounts Upon Separation from Service as a Director. The
time and form of payments of hypothetical investment earnings shall be the same
as those applicable to the deferred Fees or deferred Award Shares to which such
earnings are attributable. Notwithstanding any other provision of the Plan to
the contrary, amounts credited to a Director’s Stock Account may not be
reallocated or deemed reinvested in any other investment vehicle, but shall
remain as Deferred Stock until such time as the Deferred Fee Account or Deferred
Award Share Account, as applicable, is settled in accordance with Section 1.c.


e.    Statements. The Committee will furnish written statements to each
Participant reflecting the amount credited to a Participant's Deferral Accounts
and transactions therein not less frequently than once each calendar quarter.
Such written statements shall be in addition to any information or communication
available to a Participant with respect to his Deferral Account through other
means, such as the internet or telephony.


Section 5.    Payments Not Specified in a Deferral Election.


a.    Method of Payment in the Event of Death. If a Director dies while a member
of the NJR or NJNG Board of Directors or prior to the full payment to the
Director of all of the Director's deferred Fees and deferred Award Shares, as
adjusted as provided in Section 2, an amount equal to the unpaid portion of such
deferred Fees and deferred Award Shares, as adjusted as provided in Section 2,
shall be paid in a single sum payment to the Director's designated beneficiary
or beneficiaries. Such single sum payment shall be made within 30 days after the
death of the Director.


b.    Delay of Payments. Any payment otherwise due under the terms of the Plan
which would violate Federal securities laws or other applicable law may not be
made until the earliest date on which such payment no longer is nondeductible or
violates such laws. Payment also may be delayed for a reasonable period in
accordance with the provisions of Code Section 409A (including in the event the
payment is not administratively practical due to events beyond the recipient’s
control such as where the recipient is not competent to receive the benefit
payment, there is a dispute as to amount due or the proper recipient of such
benefit payment, or additional time is needed to calculate the amount payable).
No interest shall accrue or be paid because of any delay of payment.


c.    Acceleration of Payments. The Committee may not permit the acceleration of
the time or schedule of any payment or amount scheduled to be paid pursuant to
the Plan, unless such acceleration of the time or schedule is (i) necessary to
fulfill a domestic relations order (as defined in section 414(p)(1)(B) of the
Code) or to comply with conflict of interest or ethics laws (as defined in Code
Section 409A), (ii) to be used for the payment of FICA or other approved taxes
on amounts defined under the Plan, (iii) equal to amounts included in the
federal personal taxable income





--------------------------------------------------------------------------------





of the Participant under Code Section 409A or (iv) otherwise allowed under Code
Section 409A. Other provisions of the Plan notwithstanding, should the Director
experience a Separation from Service within 60 days following the occurrence of
an event or transaction constituting a Change In Control, the participating
Director shall be paid the balance of his or her Deferred Fee Account and
Deferred Award Share Account as a lump sum within 60 days following such
Separation from Service.


d.    For the purposes of this Agreement, a “Change In Control” shall be deemed
to have occurred if:


(i)Any Person (as defined below) acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person) Voting
Securities (as defined below), of the Company and, immediately thereafter, is
the “beneficial ownership” (within the meaning of Rule 13d-3, as promulgated
under Section 13(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) of Voting Securities of the Company representing fifty percent
(50%) or more of the combined Voting Power (as defined below) of the Company's
securities; or


(ii)Within any 12-month period, the persons who were directors of the Company
immediately before the beginning of such period (the “Incumbent Directors”)
shall cease (for any reason other than death) to constitute at least a majority
of the Board or the board of directors of any successor to the Company, provided
that any director who was not a director at the beginning of such period shall
be deemed to be an Incumbent Director if such director was elected to the Board
by, or on the recommendation of or with the approval of, at least a majority of
the directors who then qualified as Incumbent Directors either actually or by
prior operation of this Section 5(d); or


(iii)the consummation of a merger, consolidation, share exchange, division, sale
or other disposition of all or substantially all of the assets of the Company (a
“Corporate Event”), except that a Corporate Event shall not trigger a Change in
Control under this clause (iii) if the shareholders of the Company immediately
prior to such Corporate Event shall hold, directly or indirectly, immediately
following such Corporate Event a majority of the Voting Power of (x) in the case
of a merger or consolidation, the surviving or resulting corporation, (y) in the
case of a share exchange, the acquiring corporation or (z) in the case of a
division or a sale or other disposition of assets, each surviving, resulting or
acquiring corporation.


(iv)Person Defined. For purposes of this Section 7, “Person” shall have the
meaning ascribed to such term in Section 3(a)(9) of the Exchange Act, as
supplemented by Section 13(d)(3) of the Exchange Act; provided, however, that
Person shall not include (x) the Company or any subsidiary of the Company or (y)
any employee benefit plan sponsored by the Company or any subsidiary of the
Company.


(v)Voting Power Defined. A specified percentage of “Voting Power” of a company
shall mean such number of the Voting Securities as shall enable the holders
thereof to cast such percentage of all the votes which could be cast in an
annual election of directors (without consideration of the rights of any class
of stock other than the common stock of the company to elect directors by a
separate class vote); and “Voting Securities” shall mean all securities of a
company entitling the holders thereof to vote in an annual election of directors
(without consideration of the rights of any class of stock other than the common
stock of the company to elect directors by a separate class vote).







--------------------------------------------------------------------------------





(vi)Section 409A. The above definitions shall be interpreted and applied in a
manner that complies with change in control or ownership trigger event rules
under Code Section 409A.


Section 6.     Assets Placed in Trust.


The Corporation may, in its discretion, establish one or more Trusts (including
sub-accounts under such Trust(s)), and deposit therein amounts of cash, Common
Stock, or other property not exceeding the amount of the Corporation's
obligations with respect to a Director's Deferred Fee Account or Deferred Award
Share Account established under Section 2. In such case, the amounts of
hypothetical income and appreciation and depreciation in value of such Deferred
Fee Account or Deferred Award Share Account shall be equal to the actual income
on, and appreciation and depreciation of, the assets in such Trust(s). Other
provisions of this Section 4 notwithstanding, the timing of allocations and
reallocations of assets in such a Deferred Fee Account or Deferred Award Share
Account, and the investment vehicles available with respect to such Deferred
Feel Account or Deferred Award Share Account, may be varied to reflect the
timing of actual investments of the assets of such Trust(s) and the actual
investments available to such Trust(s).


"Trust" shall mean any trust or trusts established or designated by the Company
to hold Stock or other assets in connection with the Plan; provided, however,
that (i) such trust shall be sited in the United States, (ii) the funding of
such trust shall in no way be contingent upon the financial condition of the
Company, and (iii) the assets of such trust shall remain subject to the claims
of the general creditors of the Company in the event of an insolvency of the
Company. The Company shall be considered “insolvent” for purposes of this Plan
and any Trust if (i) the Company is unable to pay its debts as they become due,
or (ii) the Company is subject to a pending proceeding as a debtor under the
United States Bankruptcy Code.


Section 7.    Plan Termination.


a.    In General. The Committee may, with prospective or retroactive effect,
amend, alter, suspend, discontinue, or terminate the Plan at any time without
the consent of participating Directors, stockholders, or any other person;
provided, however, that, without the consent of a participating Director, no
such action shall materially and adversely affect the rights of such Director
with respect to any rights to payment of amounts credited to such Director's
Deferred Fee Account or Deferred Award Share Account and any such action shall
comply with the restriction under and requirements of Code Section 409A.


b.    Termination and Payment. Notwithstanding the provisions of section 11(a),
the Committee may, in its sole discretion, terminate the Plan (in whole or in
part) with respect to one or more participating Directors and distribute to such
affected Directors the amounts credited to their Deferred Fee Accounts and
Deferred Award Share Account in a lump sum as soon as reasonably practicable
following such termination, but if, and only if such termination and accelerated
payment complies with the requirements of Code Section 409A.


Section 8.    Miscellaneous.


a.    Designation of Beneficiary. A Director may designate a beneficiary or
beneficiaries (which may be an entity other than a natural person) to receive
any payments of the Director's deferred Fees and deferred Award Shares to be
made upon the Director's death. At any time, and from time to time, any such
designation may be changed or canceled by the Director without





--------------------------------------------------------------------------------





the consent of any beneficiary. Any such designation, change or cancellation
must be by written notice filed with the Secretary and shall not be effective
until received by the Secretary. Any such written notice may apply to (i) only
the Director's deferred Fees and deferred Award Shares for a particular Plan
Year or Years, or (ii) all of the Director's deferred Fees and deferred Award
Shares, including Fees and Award Shares to be deferred in future years.


If a Director designates more than one beneficiary with respect to any portion
of the Director's deferred Fees or deferred Award Shares, any payments to such
beneficiaries shall be made in equal shares unless the Director has designated
otherwise, in which case the payments shall be made in the shares designated by
the Director. If no beneficiary has been named by a Director with respect to all
or a portion of the Director's deferred Fees or deferred Award Shares, or the
designated beneficiaries with respect to all or a portion of the Director's
deferred Fees or deferred Award Shares have predeceased the Director, the
Director's beneficiary with respect to such deferred Fees or deferred Award
Shares shall be the executor or administrator of the Director's estate.


b.    Payments Generally In Cash. All payments of deferred Fees shall be made in
cash, provided that a Director who has elected to have all or a portion of any
of the Director’s Deferred Fee Account treated as though invested in shares of
Common Stock and who elects to receive a distribution of any such Account in a
single lump sum may elect to receive the portion of such Account so invested in
shares of Common Stock. All payments of deferred Award Shares shall be made in
shares of Common Stock, except that dividend equivalents on Awards which are to
be paid in cash (instead of Award Shares) will be deemed invested in Units in
the same manner as Deferred Fees and paid in cash except as described above.


c.    No Right to Continue as a Director. Nothing contained in this Plan shall
be construed as conferring upon a Director any right to continue as a member of
the NJR Board of Directors or any Subsidiary Board of Directors.


d.    No Right to Corporate Assets. Nothing contained in this Plan shall be
construed as giving a Director, a Director's designated beneficiaries or any
other person any equity or interest of any kind in the assets of the Corporation
or creating a trust of any kind or a fiduciary relationship of any kind between
the Corporation and any such person. As to any claim for payments due with
respect to a Director's deferred Fees and deferred Award Shares, the Director,
the Director's designated beneficiaries and any other persons having a claim for
payments shall be unsecured creditors of the Corporation.


e.    No Limit on Further Corporate Action. Nothing contained in this Plan shall
be construed so as to prevent the Corporation from taking any corporate action
which is deemed by the Corporation to be appropriate or in its best interest.


f.    Assignment; Successor in Interest. The rights and benefits of a Director
with respect to the Director's deferred Fees and deferred Award Shares are
personal to the Director, and neither the Director nor the Director's designated
beneficiaries shall have the power or right to transfer, assign, anticipate,
mortgage, or otherwise encumber any payments to be made with respect to the
Director's deferred Fees or deferred Award Shares.


The obligations of the Corporation with respect to deferred Fees and deferred
Award Shares are not assignable or transferable except to a corporation which
acquires all or substantially all of the assets of the Corporation, or any
corporation into which the Corporation may be merged, converted or consolidated.





--------------------------------------------------------------------------------







These terms and provisions shall inure to the benefit of a Director's designated
beneficiaries, heirs, executors, administrators and successors in interest.


g.    Amendment and Termination. The NJR Board of Directors may from time to
time and at any time alter or amend this Plan or suspend, discontinue or
terminate the deferral by Directors of their retainer and other fees and shares
of Common Stock otherwise issuable pursuant to Awards; provided, however, that
no such action, which would adversely affect the amount, form or time of payment
of the retainer and other fees and shares of Common Stock issuable pursuant to
Awards which, as of the effective date of such action, had been deferred
pursuant to a Director's election, shall be effective without the Director's
written consent.


h.    Compliance with Code Section 409A. Any benefit, payment or other right
provided by the Plan shall be provided or made in a manner, and at such time, in
such form and subject to such election procedures (if any), as complies with the
applicable requirements of Code Section 409A to avoid a plan failure described
in Code Section 409A(a)(1). Notwithstanding any other provision hereof or
document pertaining hereto, the Plan shall be so construed and interpreted to
meet the applicable requirements of Code Section 409A to avoid a plan failure
described in Code Section 409A(a)(1). The Committee is authorized to adopt rules
or regulations deemed necessary or appropriate in connection therewith to
anticipate and/or comply the requirements of Code Section 409A and to declare
any election, consent or modification thereto void if non‑compliant with Code
Section 409A. The Committee, the Corporation and any related parties shall not
be responsible for the payment of any taxes or related penalties or interest for
any failure to comply with Code Section 409A.


i.    Governing Law. This Plan shall be construed in accordance with and be
governed by the laws of the State of New Jersey.


IN WITNESS WHEREOF, New Jersey Resources Corporation has caused this Plan to be
executed this 23rd day of December, 2019, to be effective January 1, 2020.




NEW JERSEY RESOURCES CORPORATION




Attest:                             By:     /s/ Richard Reich            
Name:     /s/ Mary Pat Bolin                Name:    Richard
Reich                
Title:     Senior Corp Gov Paralegal            Title:     Corporate Secretary
and AGC    





